 MOTEL 6, INCMotel 6,Inc.andHotel and Restaurant Employeesand Bartenders International Union,Local 247,AFL-CIO. Case 18-CA-2737November 6, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn August 1, 1969, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled an answering briefPursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in thiscase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON, Trial Examiner:A charge in this casewas filed by Hotel and Restaurant Employees andBartenders InternationalUnion,Local 247, AFL-CIO,herein the Union, on February 24, 1969, and amended onApril 1,1969.Upon the charge as amended, the GeneralCounsel of the NationalLaborRelations Board,hereinthe Board,issued a complaint'on April 29, 1969, allegingthat Motel 6, Inc.,, herein Respondent,violated Section8(a)(3) and(1)of the National Labor Relations Act, asamended,herein the Act.Pursuant to due notice,a hearing in this matter washeld before me at Des Moines, Iowa, on May 27 and 28,1969The parties fully participated.Briefs have been'Later amplified by a bill of particulars'Name as corrected at the hearing5 09received and considered.'Upon the entire record4 in the case and from myobservation of the witnesses, excepting Copple and Watts,Imake the following.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTAt all material times, Respondent has been a Californiacorporationengaged in the multistate operation ofnonresidentialmotelsRespondent'sDesMoines, Iowa,motel is the only motel involved in this proceeding.Respondent, during the past 12 months, which period isrepresentative of allmaterial times, in the course andconduct of its operations, had a gross revenue in excess of$500,000. At all material times, Respondent has been anemployer engaged in commerce within the meaning of theAct.IITHE LABORORGANIZATIONAt all material times, the Union has been a labororganization within the meaning of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA The IssuesThe issues include whether Respondent unlawfullydischarged one Lucile Dawson and illegally threatened andinterrogated employees, required a prospective employeesto agree not to cross a picket line, told employees it wouldnever sign a union contract, changed Dawson's workinghours and forbade her from eating lunch with or talkingto other employeesB. BackgroundEmployee Viola Hibbert was the leading protagonist forthe Union She was the one who contacted the Union inearlyAugust 1968.6 She arranged for the union meetingwhere employees signed up for the Union. Shortlythereafter 9 of about 13 employees attended a meeting atthe union hall and signed union cards On August 14, theUnion filed a representation petition with the Board OnOctober 4, there was an election which the Union won, 9to 4 The Union was certified on October 1 l Negotiationsfor a contract began on October 24 There were aboutnine negotiation meetings and in May 1969' Respondentand the Union signed a collective-bargaining contractDawson, a laundry employee who was discharged withanother laundry employee, Nellie McCarty,' on November29,participatedwithtwo other employees,' in allbargaining sessions, even those after her dischargeIt is important to note that under Section 10(b) of theAct, the cutoff date for any violations by Respondent wasAugust 24.'Respondent's unopposed motion to correct the transcript is granted. itismarked TX Exh I'On June 11, 1969, 1 received a letter from counsel for the GeneralCounsel enclosing a stipulation by him and Respondent The stipulation isaccepted and the letter and stipulation are received in evidence as TX Exh2'Calvert'Hereinafter all dates refer to 1968, unless otherwise stated'Before the hearing°A nonunion member'Hibbert and Aller179NLRB No. 82 510DECISIONS OF NATIONALLABOR RELATIONS BOARDC. Alleged ThreatsDawson'° testified that in the "latter part of August,"afterAugust 24," Respondent's manager,WillieWatts,told her Respondent didn't need a union, "and to be sureto think it over before we continued into it " She thentestified that after a similar statement, just before theelection,Watts,while talking about the Union, said,"some of the girls were going to be fired " In a threepage, detailed, excepting for dates, affidavit given to theBoard on March 12, 1969, Dawson swore, "Watts didn'tdo any talking about the union " In response to the TrialExaminer's questions,Dawson testified that allWattstalked about in his conversations about the Union wasthat"he thought the employees would be better offwithout theunion."WhileWatts didn't say so, accordingto her, she gathered this was his personal opinion Shelater testified, in answer to a question by the TrialExaminer, that Watts simply told her he didn't think sheneeded a union and they could iron out their owndifficulties.When asked if Watts said anything else to her,she testified, "No." Certainly Dawson's testimony" doesnot establish an unlawful threat by WattsDawson further testified that in the latter part ofAugust,"after the 24th,"head maid Mildred Paulson toldher Respondent's area supervisor, Harry France, was veryangry about the Union and wasn't going to have anythingto do with it and "some of the girls were going to getfiredover it if we continued with it " Paulson deniedmaking such a statement In her affidavit, Dawson fixedthe time of this statement as "after the meeting" wherethe employees signed cards." In response to the TrialExaminer's question, Dawson testified that Paulson madethis statement about France and some of the girls gettingfired,"before August 24 "Thus, based on Dawson's owntestimony, there is no evidence that Paulson threatenedher within the 10(b) period and no violation can be found.' °Employee Emma Coons testified that on the afternoonof the election,"Watts asked her if she was holding aunion card and when she replied she was, he told her shehad better withdraw it or she would be fired ViolaHibberttestifiedthatshebegan taking notes ofRespondent's conduct on August 14, as reported to her byCoons and the other employees and made a notation of asmany as she could from that time forward.'6 CoonstestifiedshetoldHibbertofunlawfulactionsbyRespondent from the time she found out Hibbert wastaking notes She told Hibbert everything she thought wasimportantShe certainlymust have consideredWatts'alleged threat to fire her to be important. Hibbert's noteswere shown to Coons and while there was a notation forOctober 4, there was no reference to the alleged threat byWattsIfoundCoons to be an evasive witness oncross-examination,particularlyastowhen she first"Iwas unfavorably impressed by her demeanor She frequentlycontradicted herself In important respects,her pretrial affidavit to theBoard was in contradiction of her testimony I find she knowingly falsifiedher claim for unemployment compensation to the State of Idaho in aneffort unlawfully to obtain unemployment payments after her discharge Ido not credit her testimony"I find Dawson was acutely aware that no violations could be foundbased upon Respondent's actions before August 24"Especially in the light of her affidavit"Before August 14"Note that I do not credit Dawson's testimony at alllearnedHibbert was keeping notes," and her demeanorimpressed me unfavorably. I do not credit her testimony.I do not credit Coon's testimony that during Septemberand October, Paulson told her apparently repeatedly thatif the Union wasn't forgotten the girls would be fired orPaulson would work them to death. I do not credit Coon'stestimony that Paulson kept reminding her that she wassupporting her family and that she had better withdrawher union card if she had one filed, or that if she wantedto keep her job she should forget about the Union. Coonstestified that the acts of Respondent as testified to by heron direct examination were related to Mrs. Hibbert on theevening of the time they occurred She knew whetherevents occurred before or after August 24, because shehad read Hibbert's notes on the Thursday before shetestified 'S She testified that Hibbert wrote down the datesthat Coons had the conversations with Watts and Paulsonand she used Hibbert's notes to refresh her recollection onthe Thursday before she testified. She implied that shetoldHibbertofeveryconversationshehadwithmanagement from the time she knew Hibbert was takingnotes.19 I credit Paulson's denial that she told Coons thegirls would be fired if they did not forget the Union. I donot credit Coon's testimony that Paulson told her rightaftertheelectionthatDawsonwasanogoodtroublemaker and all she did was talk Union and theywould not allow thatD Alleged InterrogationGeneral Counsel alleges that at various times, variousagents of Respondent unlawfully interrogated employeesCoons testified that "about a week or two" after thepetitionwas filed,Watts asked her why they needed aunion and if she had joined the Union.20 A week after thepetition was filed was August 21, outside the 10(b) periodHer testimony is too vague to permit a finding that it waswithin the 10(b) period, during which a violation could befound.InGeneral Counsel's complaint, he alleges that on orabout the week ofDecember 2,Respondent requiredprospective employee Maxine Calvert "to agree" to crossany future picket line as a condition of employment. Ifindon the basis of the deposition of ExecutiveHousekeeper Claudia Copple that she was not in DesMoines after November 28.21 This is part and parcel ofalleged unlawful interrogation by Copple and Paulson, ofMaxine CalvertThere is nocontentionthatMrsWattswas asupervisor within the meaning of the Act andI ignore alltestimony of Calvert as to what MrsWatts may havesaid to her as evidence of a violation. It appears from"Apparently after the election"It has been noted that Hibbert was the prime mover for the Union Shewas the union observer at the election I find it to be a reasonableinference that Coons was aware that Hibbert was maintaining this recordsince or shortly after Hibbert began taking notes"She admitted on one occasion that she learned Hibbert was keepingnotes "before the election ""She knew things happened on certain dates within 2 weeks after thepetitionwas filed because "we(Hibbert)had taken down some differentthings that happened and some of the dates were on themshe kepttrack of everything ""When she had a conversation with management,she told Hibbert aboutitand she put down the details and the date"She testified that the incidents she described on direct were related byher to Hibbert"Given by deposition with the approval of the Regional Director andwith cross-examination by a representative of the General Counsel MOTEL 6, INC.Calvert's testimony that she was hired by Respondent inearly December She quit after a couple of weeks.Calvert testified that in November she was interviewedby Copple for employment. According to Calvert, Coppleasked her if she knew a union was going in and asked howshe felt about it Calvert allegedly replied that she didn'tknow a union was going in. Copple then allegedly askedher if she would join the Union if she were hired and shesaid she didn't know According to Calvert, Copple askedher if she would cross a picket line if one were put upCalvert said she would because she needed the moneyCopple, according to Calvert, said they would call her thefollowing week to come to work Calvert added that shedidn't hear from Respondent and about 2 weeks later, shecalled and talked to Paulson.22 Calvert then testified thatPaulson said they were putting the Union in down there.Paulson asked her if she went to work, would she cross apicket line. Calvert testified she replied in the affirmativePaulson allegedly told her they were not going to hireanybody that was going to go union Paulson allegedlyhired her and told her to come to work the following day.Paulson denied asking Calvert if she would cross a picketline, or belonged to a union or that Respondent was hiringonlynonunion people. Paulson credibly testified thatbefore Calvert was hired, she had no conversation withCalvert She specifically and credibly denied that she everasked Calvertto agreenot to cross a picket line as acondition of employment She impressed me as truthfullystating that she did not know Calvert until after she washired.She had no conversation with Calvert beforeCalvert was hiredIwas unfavorably impressed by Calvert's demeanor andfind she testified untruthfully. On March 13, 1969, onlyabout 2 months before the hearing herein, Calvert gave anaffidavit to a Board agent about the events of her hiringby Respondent Shenever mentioned in her affidavit anydealingswithPaulsonwhich allegedly resulted in herhiring.Iam convinced that the reason Calvert did notmention Paulson's name in her affidavit was because shenever spoke to Paulson in connection with her hiring.Calvert reread her affidavit at the hearing and said it"reflectseverything thatwas told to you and theinterviews you had "With respect to General Counsel'sallegation that Calvert would have to "agree" to cross apicket line to be hired, Calvert testified that this was notsaid,but she "assumed that." In her affidavit, she sworethatCopple said she "would haveto agreeto cross apicket line if I was hired." (Emphasis supplied.) Shetestified that Copple did not say this, but she "assumedthat "According to Calvert, her conversation withPaulson lasted 20-30 minutes. There is no reference in heraffidavit to this or any other conversation with Paulson.Ifind that Calvert concocted her testimony about herinterview with Paulson and Copple for the purpose of thistrial.Her demeanor impressed me unfavorably. I do notcredit her testimony.23 She testified definitely that heraffidavit reflected everything that was told to her byRespondent's agents, and the interviews she had. Asnoted, the affidavitmakes no reference to her allegedfairly long interview with Paulson who allegedly hired her.She would have told this to the Board agent, if it hadhappened, because this would have occurred on or aboutDecember 2, as General Counsel alleges. I find nosubstantial or probative evidence of a violation of the Actthrough or by the noncredited testimony of Calvert."On the basis of Paulson'scredited testimony,Ifind she had noauthority to hire511Coons testified that 2 weeks after the petition was filed,-Paulson asked her if she had a union card and shereplied in the affirmative. Paulson allegedly told her shehad better forget about the Union and Paulson would giveher the head housekeeping job and Paulson was going tobe the executive housekeeper and would take Coons on atrip to Fort Wayne, Indiana, all expenses paid She addedthat Paulson told her that if she didn't forget the Unionshewould be fired and since she was supporting herfamily she "had better think it over " She further testifiedthat during September and October, Paulson told her thatif the Union wasn't forgotten the girls would be fired orworked to death. She testified that on two occasionsPaulson promised her a promotion She testified thatPaulson told her that if she had signed a union card andwanted to keep her job, she had better withdraw it. AgainHibbert'snotesdidn'treflecttheseconversations,according to Coons 25 As I have previously found, I do notcredit the testimony of Coons, whose demeanor impressedme unfavorably The credited testimony is that none ofRespondent's supervisors are trained at FortWayne,Indiana, and head maids, to which Coons was allegedlyoffered a promotion, are trained on the job I find Coonsconcocted this testimony out of whole clothWhile this may be out of context with this subsection, Ifind I do not believe Coon's testimony that on October 4,Paulson angrily told her, after her vote had beenchallenged, that she would find out who had gone to theBoard and have her fired.36 This allegedly happened onOctober4and she testified she told Hibbert ofconversationswithmanagement representatives at leastbefore October 4.27 There was nothing in Hibbert's notesabout these incidents 28 I find it inconceivable thatPaulson, who was merely a head maid, would promise anemployee an all expense 2 week trip out of town to aplace where no training was given.39E Alleged Statements That Respondent WouldNever Sign a Contract With the UnionGeneral Counsel alleges that area supervisor HarryFrance told Respondent's employees that Respondentwould never sign a contract with the Union.It has been noted that since May 1969, Respondent andtheUnion have had a collective-bargaining contract and,of course, there is no 8(a)(5) allegation herein involvedThere is nosuggestionof bad faith bargaining.Ihave previously noted that I do not credit Dawson'stestimony in any respect. She testified that France toldher the employees were going to get a drop in pay andRespondent was not going to sign a contract for anythingover $1 25 an hour. Dawson further testified that it was"General Counsel did not contend that MrsWatts was an agent ofRespondent and I disregard any statements allegedly made by her"The 10(b) period is so important"She testified that she knew whether acts occurred before or afterAugust 24,because Hibbert kept track of everything"She testified that whenever she had a conversation with management,she told Hibbert who put down the details and the date"I find she knew Hibbert was keeping notes at least as early as August14 If the small plant rule applies to employers, it should apply to unionmembers whose leader openly kept a list of alleged misdeeds ofmanagement from August 14"Hibbert testified she noted the incidents reported to her by otheremployees as much as she could"Coons implied under cross-examination that Hibbert "had notes of allthese conversations and the dates of them " She added that Hibbert wrote"down the dates (she) had these conversations with MrWatts and MrsPaulson " 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeforeAugust 24, that France allegedlymade thisstatement to her. Consequently, even on the basis ofDawson's uncredited testimony, Section 10(b) prevents afinding of a violation She also fixed the time of thisconversation with France as shortly after her hours werechanged 30 As I shall subsequently find, her hours werechanged on August 19, before the 10(b) periodIdo not credit Dawson's testimony that on theafternoon of the election, France told her the Unionwasn't going to do the employees any good and that hewould not sign any contract that provided for pay higherthan $1.25 or that he would never sign a contract with theUnion.McCartywasallegedlypresentwhen thesestatements were made by France. McCarty was not calledto corroborate' Dawson 11 I credit France's denial of suchstatements.F Alleged Unlawful Change in theWork Schedule ofDawson and Alleged Unlawful Forbidding of Dawsonto Eat Lunch With or Talk to Other EmployeesGeneral Counsel alleged that on or about August 24,(the cutoff date) Respondent, in violation of Section8(a)(1), changed Dawson's work schedule and forbade herto eat lunch with or talk with other employees. In hisopposition to Respondent's motion to dismiss and for abillof particulars,General Counsel alleged that FranceandWatts changed Dawson's work schedule so that herquitting time was 6.30 p.m. rather than 4 p.m and thatthey were the ones who forbade her to talk.Dawsonadmittedthat during August and September,she never worked as late as 6 p m. As I have noted, I findshe was very aware of August 24 as the 10(b) date. Shetestified that onSeptember 5,her hours were changedfrom 7:30 to 4 to 8 to 4:30, and that Watts changed thehours 32 She further testified that onthisdate her lunchhour was changed from 12 to 12 3013 to 12 30 to I Shetestified that until September 5 she ate lunch with themaids but that after that, she ate by herself. She said thatwhen she ate with the maids they talked about the Unionmost of the time in the presence of Paulson. She addedthat almost every lunch hour until September 5, she spokeinfavorof the Union Yet, she testified that hermother-in-law, Florence Dawson, worked part time withher in the laundry, andthree or four times a weekshedrove her mother home during the lunchbreak Shefurther testified that it was France, the day after thepetition was filed,30 who changed her hours from 7 to 4:30to 8 to 5 30 She implied in her affidavit that this wasdone to prevent her from going to beauty school at night.She admitted to the Trial Examiner that it wasbeforeAugust 24 that France changed her hours so that theywould begin at 7:30. The fact is that Dawson's timecardsare in evidence and establish beyond question that thechanges in Dawson's working hours applied equally toFlorence Dawson and that "her starting time was changedfrom 7.30 to 8.30 a m on Monday, August 19, 1968 71This was, of course, beyond the 10(b) date Her lunchhour was changed on the same date from 12 30 to 1. Themaids' lunch hour was from 12 to 12.30. General Counselhas failed to prove a violation within the 10(b) period inthis regard.With respect to General Counsel's allegation that on orabout August 24, Respondent through France and WattsforbadeDawson to eat lunch with or talk to otheremployees, Dawson testifiedshe wasnever forbidden byRespondent to talk to any employees during lunch time.She testified merely that if she wanted to talk to the otheremployees she "could talk to them on my own time." Shetestified she was told not to talk to the other employees,"on working time." She didn't know whether the otheremployees talked with one another during working timesince she was "away from them."It is evident from the record that Dawson certainlydidn't eat lunch with the other employees after August 19,yet she testified about Paulson and the other employeesdiscussing the Union during the lunch hours at least untilSeptember 9.As noted, Dawson's testimony is notcreditedIfind General Counsel has not provedthese allegationsof the complaint by a preponderance of the probative andsubstantial evidence. The maids and laundry help for goodefficient reasons did not eat lunch together because theystarted work at differenttimes.Dawson admitted she didnot eat lunch at Respondent's motel 3 or 4 days a weekbecause she drove her mother-in-law homeWhen shedidn't drive her home she ate either in the maids' room orinhercar.Ispecificallydo not believe Dawson'sstatement in her affidavit that Watts told her she couldn'teat her lunch in the maids' room with the other girls.Dawson's work schedule and her lunch time were changed5days before the 10(b) period and I find no credibleevidence thatRespondentwas aware of her unionactivities, if any, at that time. The work schedule ofDawson and her lunch time with the other employees werechanged before the 10(b) period. Hence, I find GeneralCounsel has not proven a violation of the Act by suchchanges.IfindDawson deliberately fabricated hertestimony in saying that her hours were changed onSeptember 5 and then changed her testimony to say it wason September 9. 1 specifically do not credit Abby Peck'stestimony that about a week after the election, Paulsontold Peck that Dawson was not eating in the maids' roomwith the maids because Dawson had been talking abouttheUnionThe demeanor of Peck impressed meunfavorably and I do not credither additionaltestimonythat Paulson told her there was more than one way ofgetting rid of thegirlsbesidesfiring them She did notremember the context in which the remark allegedly wasmade and had no idea what led up to it She couldn't saywhether they were discussing the Union at the time. Withrespect to Dawson's change in hours, Peck first fixed herconversation with Paulson as after the election, October 4,and then on cross as a day or two after Dawson's hourswere changed, August 19. General Counsel in his briefstates that Dawson's timecards "show that the change inDawson's schedule occurred on August 19 " I accept thesetimecardsasauthentic,asstipulated to by GeneralCounsel, and do not understand how General Counselcontinuesto argue that the change in Dawson's work andlunch schedule was a violation of Section 8(a)(1) since thechange was outside the 10(b) period.36 Any testimonycontrary to the authentic documentary evidence is simplynot credited.37 It may be noted that while Dawson testified"She testified this happened on September 5"No explanation was offered for not calling McCarty"Her calendar,never offered in evidence,allegedly so showed'The maids'lunch hour"August 15"See letterof General Counsel and stipulation attached, marked TXExh 2,as wellas the timecardsin evidence"Note thatthe crediteddocumentaryevidenceshows thather lunchperiod before August 19 was 11 30 to 12"Dawson testified she filled in her hours MOTEL 6, INC.that until her hours were changed, she ate with the maidsfrom 12 to 12.30, her timecard for the period beginningAugust 12shows that she ate lunch from 11:30 to 12 andher other timecards show that from August 19 throughSeptember 30, she ate lunch from 12 30 to I Thus,especiallyconsidering the fact that she drove hermother-in-law home during her lunch period three or fourtimes a week, there is no credible evidence that Dawson,as she claimed and as General Counsel claims, ever atelunch with the maids. Dawson made her own entries onher timecards I credit Paulson's testimony that Dawsonnever had the same lunch hour as the maids, which wasfrom 12 to 12 30, while she was employed in the laundry.IspecificallydiscreditDawson's testimony that untilSeptember 5, she almost always discussed the Union withthemaids during lunch hour, in the presence of Paulsonwho admittedly ate with the maids from 12 to 12 30 Oncross-examination, Dawson said shedideat lunch in thelaundry room and wassureof thatA few lines later, shetestified,"I didnoteat lunch in the laundry room."(Emphasis supplied ) There is credible testimony which Ineed not elaborate on, that Dawsondideat lunch in thelaundry room prior to August 19.G The Discharge of DawsonGeneral Counsel alleges that Dawson was discharged onNovember 29 because of her union and other protectedconcerted activities 38As has been noted, contract negotiations began betweenRespondent and the Union on October 24 Dawson, alongwithHibbertandAller,39weretheemployeerepresentatives in the bargaining sessionsAs has alsobeen noted, Hibbert was the prime mover for the Unionand, aside from being the union observer at the election,became job steward.Dawson began her employment with Respondent inApril 1967 as a maid and soon became a clerk She wastransferred to the laundry byWatts, at her request, inApril 1968, and continued there until her dischargeWhenshe took the job in the laundry she was the only employeethere. France told her there was a possibility they mightgive her a slight increase in wages, 15 cents an hour Healso told that to Watts, who was a new manager She gotthe increase in a couple of weeks andnotin a couple ofmonths as Dawson testified She received $1.75 an hourand the maids $1.60.I find no credible evidence that Dawson engaged in anyunion activities before or between the election and herdischarge other than her attendance at the negotiatingmeetings on October 24, November 19 and 24 Dawsontestified she and France had several heated discussionsduring the course of the bargaining. Union RepresentativeEugeneA.Schueller testified that each of the threeemployee negotiators engaged in "heated discussions,"with management. Hibbert wouldn't say that she engagedin heated discussions but testified she, Aller and Dawsonspoke up on behalf of the Union I credit France'stestimony that Dawson was no more outspoken for theUnion than Hibbert. I find no evidence to supportGeneral Counsel's opening statement that Dawson "wasan outspoken advocate at the bargaining session prior toher discharge " I find no particular evidence to thebargaining conference which preceded Dawson's discharge"Note that nonunion McCarty, a part-time laundress,was discharged atthe same time"A maid513Aside from being on the bargaining committee, I find nocredible evidence that Dawson was particularly active forthe Union. There is no credible evidence that Respondentknew Dawson was a union sympathizer prior to October16In considering Dawson's discharge, I note that hertestimony is unworthy of belief and I do not credit itunless corroborated by otherwise credited testimony.Ihave previously noted that Copple and Watts testifiedbydepositionunder the direction of the RegionalDirector,withcross-examinationbyarepresentativeattorney for the General Counsel. These depositions,during which exhibits were introduced, were given beforethe hearing in this case opened and I did not have theopportunity to observe the demeanor of either Copple orWatts I evaluate their testimony in light of the entirerecord, particularly the fact that the testimony of Dawsonis unworthy of belief.Icredit France's testimony that in April of 1968, helearned from Watts that Dawson had been given a 15-centraise because of the workload in the laundry.'" I creditWatts' testimony that she was given the raise to keep hersatisfied and because the workload was heavy. I do notcreditDawson's testimony that the raise was given 2 or 3months later because she was doing a good job I creditWatts' testimony that Dawson's work performance wasbad.Hibbert, the union instigator, observer, negotiatorand job steward, was obviously biased in favor of theUnion herein. Having carefully observed her demeanor, Ido not credit her testimony thatWatts said at abargaining session that Dawson was making more moneythan the other girls, "because she was doing such a goodjob."UnionFieldRepresentativeSchuelleratfirsttestifiedon direct examination that at a bargainingsession,Respondent stated that Dawson was getting moremoney than the other girls because "her work called formore money and the responsibility " He repeated thatthose were the "two reasons " It was not until furtherquestioning that he added "good work" as a reason shewas getting more money. I find that she was given theincrease because of the workload in the laundry and notbecause her work was so good.Icredit the testimony of Patricia Porter, a clerk ofRespondent and within the bargaining unit, and coveredby the union contract. She was a maid from April 1 toJune 1. She testified that while she was a maid the handtowels that were placed in the linen room, presumably byDawson, were damp and could not be used. She furthertestified that some of the sheets were stained or dirty "likethey had been dropped on the floor" and they were notused but put in the "dirtylinen." She testified that all themaids complained about the damp towels. She did notknow whether another maid might have caused the sheetsto fall to the floor and become dirty and replaced on theshelvesPaulson testified in detail about Dawson's bad workover a long period of time. While I do not discredit all ofher testimony, I do find that she tended to exaggerate andundulymagnifyDawson's alleged faults I ignore hertestimony as to Dawson's alleged faults.A detailed chart of instructions, describing exactly howto operate the laundry equipment, was located in thelaundry room I credit Watts' testimony" that in June hetoldDawson the "laundry room"" didn't look right, it"She was apparently the only laundress then employed"1 credit none of Dawson'sunless corroborated by otherwise creditedtestimony"I correct the transcript to read "laundry" from the sense of thetestimony 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas getting dingy and gray and wasn't white like it shouldhavebeenWattstoldherfinally,aftersomeexperimentation, to stick to the chart schedule.Copple,ExecutiveHousekeeperforRespondent'swestern area, credibly testified after cross-examinationwhich shook her direct examination in no way She was attheDesMoines location for several days beginning onJuly 22 to instruct and assist the maids and laundryemployees and the manager She observed the laundryfacilitiesand observed that they were being run verypoorlyShe tried to show Dawson how to correct hermistakes and put up a new chart and tried to instructDawson.Dawson did not follow her instructions.Dawson's work performance was "very poor" Wattscredibly testified that Copple recommended to him at thattime thatDawson be replaced due to her workperformance.Wattsagreed that the laundry wasn'tproperlybeing taken care of He began to look foranother laundress but could not find one then. On August23,Copple wrote a memo to her superior, Brockett, thatshe had recommended that the laundry help at DesMoines be replaced as soon as possible. She added thatthe laundry help was overloading the equipment andoverusing soap and bleach and would not listen todirectionsThere is no credible evidence that Copple wasaware of Dawson's union activities, if any, at this timeAfter Copple recommended to Watts in late July, thatDawson be terminated,Watts again spoke to Dawsonabout her work habits in August. He also spoke toMcCartyNeitherDawson nor McCarty followed hisinstructionsMcCarty said they didn't go by therules onthe chart. In August, France observed that Dawson wasusing a measuring cup for bleach which was not inkeepingwith policy and she had no control over theamount of detergent used Also in August, France had toreplace the washing machine agitators because bleach anddetergent was being overused, which pitted and put holesin them Also he found that the laundry employees usedtoo much grease on the spindles of the agitators, causingblock spots to appear on the laundryFrance is area supervisor for seven of Respondent'smotels in the Eastern Division, including the one hereinvolved. It is part of his job to take inventory of linenAt Respondent's Des Moines location there are 100 unitsAt the Fort Wayne location there are 120. From Julythrough December, 492 pieces of linen were discarded atDes Moines and only 189 at Fort Wayne. Thirty percentof rejects are due to ordinary wear and tear. In July, 54sheetswerediscarded inDesMoines and Franceconsidered this an extremely high number He observedstained and discolored linen at the Des Moines motel HeadvisedCopple of these figures in November when shecame back to Des Moines as will be subsequentlydiscussed. France testified that by observing the conditionof the linen, Dawson and McCarty were not following theinstructions for launderingBeginning on November 6, Copple was at the DesMoines location for about 16 days, with visits to otherlocations,untilNovember 28 During this time, sheobserved the laundry and found it in the same conditionas July, "very poor." She was surprised that Dawson wasstillthere.The condition of the laundry room was theworst she had ever seen Dawson improperly folded thelinen."To some extent" the linen was damaged because ofoveruse of soap and bleach and not enough rinse timeShe worked with Dawson for a day and for several daysthereafter,Dawsonstartedtoshowamarkedimprovement, and then began to slip again, and Coppleagain recommended to Watts that she be replaced. Shetold France that the laundry situation should have beencleaned up by then and said it would be impossible tokeepMcCarty and Dawson in the laundry any longerFrance agreed with her 41 On one occasion in November,as an experiment, Copple redid some torn up towels whichwere used to wash windows, etc., and showed Dawson thatthey had not been properly rinsed of soap Copple had anopportunity, as of November, to observe the work donethroughoutRespondent'schainand she consideredDawson's work to be one of the worst she had ever seen.Aside from the few days when Dawson improved andfollowed Copple's instructions, she disregarded anythingshe was asked to do. Copple urged Dawson's dischargebecause of her poor work performance. Copple crediblytestifiedDawson's union activities had nothing to do withher dischargeShe recommended McCarty's dischargebecauseherwork, also,was "very poor." Copple'stestimony in no way was successfully attacked by therepresentative attorney for the General Counsel.Watts testified he discharged Dawson because of herwork performance on November 29, and so advised herHe credibly testified her union activities had nothing to dowith her dischargeHe testified that McCarty also failedto follow the laundry instructions and was discharged withDawson for the same reason He specifically testified thatDawson's work performance was "bad " He was unable tofind anyone to replace Dawson after Copple recommendedher termination in JulyWatt's testimonywas notsuccessfullyattacked on cross-examination by GeneralCounsel's representativeHibbert testified, in effect, thaton November 29, Dawson called her and told her she wasfired, because of "dirty linen "°"Ihave found no inteiference, restraint, or coercion byRespondentwith respect to any employee's union orotherwise protected concerted activities I have foundRespondent bargained apparently in good faith with andentered into a collective-bargaining agreement with theUnion I find no probative and substantial evidence ofantiunion animus on the part of Respondent. I recognizethat Respondent kept Dawson, a poor employee, at workfor a long time after it became aware of her unsatisfactorywork General Counsel has failed to prove that Watts wasable to obtain a replacement for Dawson after Copplefirstrecommended her discharge in July. Dawson wasjointlyfiredwithanapparentlynonunionemployee,McCarty Of the other two employee negotiators, Hibbertisstillemployed and is job steward. Aller has beenpromoted to a supervisor's position.05Ihave considered the timing of the discharge, that is,within about a month after Dawson became a unionnegotiator.Suspicionsdo not suffice for proof 46 I find andconclude that General Counsel has failed to establish by apreponderance of the substantial and probative evidencethat Dawson was discharged because of her union or other"As noted, there is no evidence that McCarty was a union sympathizer"1 have noted that Hibbert was the prime mover for the Union and Ifind, based upon all her testimony,and her demeanor,that she was biasedin favor of the Union and Dawson I have considered her testimony in thislight"I have considered that this would take her out of the unit"As- I have found, there is no probative substantial proof of unionanimus MOTEL 6, INC.protected concerted activities.She was an at least pooremployee who was discharged for that reason and not forher union or other protected concerted activities I realizethat I, through the Regional Director'sdirection, at therequestofRespondent,never had an opportunity toobserve the demeanors of Copple and Watts However,their respective testimonies were not successfully attackedon cross-examination and were not contradicted bycredited testimony.47Iconclude that General Counsel has failed to prove orestablish any part of his case by a preponderance of theprobative and substantial evidenceCONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record, I make the following conclusionsof law-1.At all material times, Respondent has been an515employer engaged in commerce within the meaning of theAct2.The Union,at all material times, has been a labororganization within the meaning ofthe Act.3The record does not establish that Respondent hasengaged in the unfair labor practices,or any of them,alleged in the complaint as amended and amplified by thebill of particularsRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law and the entire record, it isrecommended that the Board enter an order dismissingthe complaint,as amended."Florence Dawson and McCarty,fellow laundry employees, were notcalled to testify